Citation Nr: 1737144	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for right (dominant) trapezius myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1991 to November 1991, February 2003 to June 2003 and from December 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded this claim in October 2014 and February 2016.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Prior to September 27, 2012, the Veteran's right shoulder disability manifested with moderate limitations due to limited motion.  

3.  From September 27, 2012, manifests with moderately severe limitations due to pain on motion, weakness, fatigue pain, spasm, and tenderness.  


CONCLUSIONS OF LAW

1.  Prior to September 27, 2012, the criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code (DC) 5021 (2016).

2.  From September 27, 2012, the criteria for a rating of 30 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, DC 5021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  

The Veteran's right shoulder disability is currently rated at 10 percent under DC 5021.  He is seeking a higher rating because contends his condition is more severe that his current rating.  

Myositis is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DCs 5021, 5003.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5301 addresses injuries to Muscle Group I, which includes the trapezius.  38 C.F.R. § 4.73.  Under Diagnostic Code 5301, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 30 percent rating for the dominant arm and a 20 percent rating for the non-dominant arm, and a severe disability warrants a 40 percent rating for the dominant arm and a 30 percent rating for the non-dominant arm, the highest rating available under the diagnostic code.  Id.  

The Veteran's disability demonstrated an abnormal range of motion throughout the appeal period.  In October 2009, his right flexion was to 120 degrees, abduction to 110 degrees, internal rotation to 80 degrees, and external rotation to 90 degrees.  The August 2010 VA examination reflected similar results when his forward flexion was to 150 degrees, abduction to 135 degrees, internal rotation to 75 degrees, and external rotation to 80 degrees.  In September 2012, the Veteran's forward flexion was to 25 degrees with painful motion at 0 degrees, extension to 30 degrees with painful motion at 5 degrees, right lateral flexion to 15 degrees with painful motion at 5 degrees, left lateral flexion to 20 degrees with painful motion at 5 degrees, right lateral rotation to 20 degrees with painful motion at 5 degrees, and left lateral rotation to 20 degrees with painful motion at 5 degrees.  The June 2016 examination showed forward flexion to 45 degrees, extension to 30 degrees, bilateral flexion to 35 degrees, and bilateral rotation to 55 degrees.  Testing in September 2016 was consistent and reflected a slight decrease in bilateral rotation to 50 degrees.  In addition, pain was noted on all range of motion measurements.

Based on the record, the Board finds that prior to September 27, 2012, a 10 percent is appropriate rating; and since September 27, 2012, a 30 percent rating is appropriate for the Veteran's right shoulder disability.  September 27, 2012 is the earliest it is factually ascertainable that an increase is warranted.  Assigning any date prior would be an exercise in speculation.  

Prior to September 27, 2012, the Veteran's shoulder disability manifested with moderate limitation of the arm above shoulder level.  Although the Veteran reported his disability worsened at the October 2009 exam, there was limited objective evidence to substantiate his contention.  He had a positive Hawking's test and Neers Test, but there was no objective evidence of pain.  His results were consistent at the August 2010 examination, at which time he reported flare-ups that were moderate and occurred on a weekly basis.   The record does not reflect that a higher rating is warranted because his disability did not demonstrate moderately severe limitation of motion of lifting his arm above shoulder level.  

However, the September 2012 examination showed an increase in severity.  The Veteran reported flare-ups in his cervical spine and neck.  The examiner noted that overhead activities exacerbated pain.  The Veteran experienced functional loss in the form of less movement and pain on movement.  In addition, he demonstrated guarding and muscle spasms.  The January 2013 MRI confirmed degenerative changes at the AC joint.  In September 2015, the Veteran demonstrated weakness, a lowered threshold of fatigue, and fatigue pain on a consistent basis.  He also had less than normal strength in his right shoulder abduction.  The June 2016 examination showed pain on the right lateral rotation and localized tenderness to palpation at right superior trapezius.  The Veteran reported pain in his upper shoulder that was sharp and tended to radiate in his right arm.  He continued to report flare-ups in his neck.  The Veteran had functional loss with decreased endurance and pain.  In addition, the September 2016 examiner found that pain could significantly limit functional ability during flare-ups or when the joint was used over a period of time.  The Veteran continued to experience spasms and tenderness.  Thus, from September 2012 his shoulder disability was moderately severe.  

The Board considered whether functional loss due to flare-ups of pain, fatigability, pain on movement, and weakness warranted an even higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows he was having difficulty using his right arm for long periods of time and engaging in overhead activities, along with other functional loss due to painful motion, but there is no evidence to suggest that his functional loss ever resulted in a severe limitation in elevating his arm above shoulder level, or in a close approximation to this level of loss, which is required for the next higher rating.  38 C.F.R. §§ 4.40, 4.71a, DC 5021; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, any functional loss as listed is encompassed within his ratings under DC 5021.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to September 27, 2012, a rating in excess of 10 percent for right shoulder disability is denied.

From September 27, 2012, a rating of 30 percent, but no higher, for right shoulder disability is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


